DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1 & 13
Cancelled: Claims 3, 6, 9 – 10, 15 – 16 & 18 
Added: Claims 21 – 23 
Therefore Claims 1 – 2, 4 – 5, 7 – 8, 11 – 14, 17 and 19 – 23 are now pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 2, 4 – 5, 7 – 8, 11 – 14, 17 and 19 – 23 have been considered but are moot because the new ground of rejection was made, please see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 – 2, 4 – 5, 7 – 8, 11 – 14, 17 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Publication 2016/0357333 A1 in view of Cheng et al., US Publication 2016/0364068 A1.


    PNG
    media_image1.png
    406
    444
    media_image1.png
    Greyscale


With regards to Claims 1 and 13, Huang discloses: A detection device for a touch panel (Title and Abstract) and method (Title and Abstract), wherein the touch panel comprises a plurality of touch electrodes (first and second touch electrodes) arranged in a matrix (FIG 1 and Paragraph [0027]), and the detection device comprises: 

each of the second touch electrodes (second touch electrodes shown in FIG above) being adjacent to at least one of the first touch electrodes (see above FIG for this feature).  
wherein each touch electrode (FIG 2 above shows this feature) adjacent to the second touch electrode (second touch electrode as shown above) is the first touch electrode (first touch electrode as shown above).
Huang fails to disclose: a processing module configured to detect a capacitance value of at least one of second touch electrodes of the plurality of touch electrodes one by one, and determine whether the corresponding second touch electrode is broken circuit according to the capacitance value of each of the second touch electrodes, each of the second touch electrodes being adjacent to at least one of the first touch electrodes;
wherein the processing module is configured to determine that the second touch electrode is broken circuit when a capacitance change value of the second touch electrode before and after the lead of the first touch electrode is grounded is less than a first set value.  
Cheng discloses: a processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) configured to detect a capacitance value (sensing signal) of at least one of second touch electrodes of the 
wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to determine that the second touch electrode is broken circuit (open circuit) when a capacitance change value (sensing signal) of the second touch electrode before and after the lead of the first touch electrode is grounded is less than a first set value (Paragraph [0028 – 0030]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teaching of a processing module configured to detect a capacitance value of at least one of second touch electrodes of the plurality of touch electrodes one by one, and determine whether 
The motivation for doing this would have been so that accuracy and the sensitivity of the touch operation response when the terminal is charged are achieved.

With regards to Claims 2 and 14, Huang discloses: wherein any two of the second touch electrodes (FIG above shows this feature of the second touch electrode) are spaced by at least one of the first touch electrodes (FIG 2, shows this feature).  

With regards to Claim 4, Huang discloses: wherein a portion of the touch electrodes (first touch electrode as shown in FIG above) adjacent to the second touch electrode (second touch electrode as shown in FIG above) are the first touch electrodes (FIG 2, shows this feature).  

With regards to Claim 5 and 17, Cheng discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to detect capacitance values (sensing signal) of a set of second touch electrodes (Huang discloses first and second touch electrodes) in a target direction one by one (Paragraph [0028 – 0030]), the target direction is one of a row direction and a column direction (row and/or column would be done when combined with Huang’s invention), and the set of second touch electrodes in the target 

With regards to Claims 7 and 19, Cheng discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to determine that the second touch electrode is broken circuit (open circuit) when a capacitance value (sensing signal) of the second touch electrode 
Cheng fails to disclose: after the lead of the first touch electrode is grounded is less than a second set value.  
Huang discloses: after the lead of the first touch electrode is grounded is less than a second set value (Paragraph [0031]).  

With regards to Claims 8 and 20, Cheng discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to send a pulse signal (sensing signal) to the second touch electrode through a lead connected to the second touch electrode, and determine the capacitance value (sensing signal) of the second touch electrode according to a voltage signal generated by the second touch electrode (Paragraph [0028 – 0030]).  

With regards to Claim 9, Huang discloses: wherein the wiring module (FIG 5, 12) comprises a ground line (V1 & V2 being sent to 12) and a plurality of first switches 
 
With regards to Claim 10, Huang discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) comprises a plurality of second switches (FIG 5, S2), a plurality of analog front ends (old and well known in the art for touch screens), and a processor (old and well known in the art for touch screens), the lead (12) of each of the touch electrodes (11) is connected to one of the analog front ends through one of the second switches (S2), and each of the analog front ends is connected to the processor (FIG 5, shows this feature).  

With regards to Claim 11, Cheng discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to determine that the second touch electrode is broken circuit (open circuit) when a capacitance change value (sensing signal) of the second touch electrode before and after the lead of the first touch electrode is grounded (Huang’s invention teaches of grounding the electrodes) is less than the first set value (Paragraph [0028 – 0030]).  

With regards to Claim 12, Cheng discloses: wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the .   

Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US Publication 2016/0357333 A1 in view of Cheng et al., US Publication 2016/0364068 A1 in further view of Aoki et al., US Publication 2019/0171319 A1..

With regards to Claims 21 and 22, Huang discloses: wherein the wiring module (FIG 5, wiring module includes 12 & 2) comprises a ground line (FIG 1, V1 & V2; Paragraph [0031]) and a plurality of first switches (S1), and the lead (12) of each of the touch electrodes (first and/or second touch electrodes) is connected to the ground line (V1 & V2 and Paragraph [0031]) through one of the plurality of first switches (FIG 5, S1, shows this connection); 
Huang fails to disclose: a plurality of analog front ends, the processing module comprises a plurality of second switches, and a processor, the lead of each of the touch electrodes is connected to one of the plurality of analog front ends through one of the plurality of second switches, and each of the analog front ends is connected to the processor; and the one of the plurality of first switches and the one of the plurality of second switches are connected to a same touch electrode.

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a plurality of analog front ends, the processing module comprises a plurality of second switches, and a processor, the lead of each of the touch electrodes is connected to one of the plurality of analog front ends through one of the plurality of second switches, and each of the analog front ends is connected to the processor; and the one of the plurality of first switches and the one of the plurality of second switches are connected to a same touch electrode in Huang’s modified invention as taught by Aoki’s invention.
The motivation for doing this would have been in order to prevent weak touch detection (Aoki Paragraph [0015]).

With regards to Claim 23, Huang discloses: A detection device for a touch panel (Title and Abstract) and method (Title and Abstract), wherein the touch panel comprises a plurality of touch electrodes (first and second touch electrodes) arranged in a matrix (FIG 1 and Paragraph [0027]), and the detection device comprises: 

each of the second touch electrodes (second touch electrodes shown in FIG above) being adjacent to at least one of the first touch electrodes (see above FIG for this feature).  
wherein each touch electrode (FIG 2 above shows this feature) adjacent to the second touch electrode (second touch electrode as shown above) is the first touch electrode (first touch electrode as shown above).
wherein the wiring module (FIG 5, wiring module includes 12 & 2) comprises a ground line (FIG 1, V1 & V2; Paragraph [0031]) and a plurality of first switches (S1), and the lead (12) of each of the touch electrodes (first and/or second touch electrodes) is connected to the ground line (V1 & V2 and Paragraph [0031]) through one of the plurality of first switches (FIG 5, S1, shows this connection);
Huang fails to disclose: a processing module configured to detect a capacitance value of at least one of second touch electrodes of the plurality of touch electrodes one by one, and determine whether the corresponding second touch electrode is broken circuit according to the capacitance value of each of the second touch electrodes, each of the second touch electrodes being adjacent to at least one of the first touch electrodes;
wherein the processing module is configured to determine that the second touch electrode is broken circuit when a capacitance change value of the second touch electrode before and after the lead of the first touch electrode is grounded is less than a first set value.  
a plurality of analog front ends, the processing module comprises a plurality of second switches, and a processor, the lead of each of the touch electrodes is connected to one of the plurality of analog front ends through one of the plurality of second switches, and each of the analog front ends is connected to the processor; and the one of the plurality of first switches and the one of the plurality of second switches are connected to a same touch electrode.
Cheng discloses: a processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) configured to detect a capacitance value (sensing signal) of at least one of second touch electrodes of the 
wherein the processing module (Paragraph [0018] – teaches of a chip on glass and other known processor within the electronic device) is configured to determine that the second touch electrode is broken circuit (open circuit) when a capacitance change value (sensing signal) of the second touch electrode before and after the lead of the first touch electrode is grounded is less than a first set value (Paragraph [0028 – 0030]).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teaching of a processing module configured to detect a capacitance value of at least one of second touch electrodes of the plurality of touch electrodes one by one, and determine whether 
The motivation for doing this would have been so that accuracy and the sensitivity of the touch operation response when the terminal is charged are achieved.
Aoki discloses: a plurality of analog front ends (FIG 7 & 10, 22 - AFE), the processing module comprises a plurality of second switches (FIG 10, 15), and a processor (FIG 7, 100 - controller), the lead (FIG 10, 13) of each of the touch electrodes (FIG 10, 12) is connected to one of the plurality of analog front ends (AFE) through one of the plurality of second switches (15), and each of the analog front ends (AFE) is connected to the processor (FIG 7, controller); and the one of the plurality of first switches and the one of the plurality of second switches are connected to a same touch electrode (FIG 10, shows this feature).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a plurality of analog front ends, the processing module comprises a plurality of second switches, and a processor, the lead of each of the touch electrodes is connected to one of the plurality of analog front ends through one of the plurality of second switches, and each of the analog front ends is connected to the processor; and the one of the plurality of first switches and the one of the plurality of second switches are connected to a same touch electrode in Huang’s modified invention as taught by Aoki’s invention.
The motivation for doing this would have been in order to prevent weak touch detection (Aoki Paragraph [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625